Sherwood, C. J.
The respondent in this case was informed against for resisting a constable in the township ■of McMillan, on June 30, 1887, who was at the time *342alleged to have been engaged in the effort to maintain, preserve, and keep tbe peace. He was tried in the circuit court for tbe county of Luce, before Judge Steere with a jury, and was convicted.
The following is a copy of the information in the case:
“ Sanford N. Dutcher, prosecuting attorney in and for' the county of Luce aforesaid, for and in behalf of the-people of the State of Michigan, comes into said court in the July term thereof, in the year 1887, and gives the court here to understand and be informed that Philip S. Hamilton, late of the township of McMillan, in the county aforesaid, heretofore, to wit, upon the 20th day of June, A. D. 1887, at the township of McMillan, in the county of Luce, aforesaid, did knowingly ■ and willfully obstruct, resist, and oppose a certain constable of the township of McMillan, and of the county aforesaid, to wit, William T. Crocker, a person authorized by law to maintain and preserve the peace, in his lawful act, attempt, and effort to maintain, preserve, and keep the peace, against the form of the statutes in such case made and provided, and against the peace and dignity of the people of the State of Michigan."
When the cause was called for trial, counsel for defendant objected to the sufficiency of the information, and asked that it be quashed for the reason it contained no statement of any offense. The court refused this request,, and counsel excepted to thp ruling.
The prosecution called as a witness William T. Crocker. Defendant’s counsel then objected—
“ To the introduction of any testimony under the information for the following reasons:
“1. The information charges no offense known to the law.
“2. The'information contains no allegation of any breach of the peace.
“3. The information contains no statement of facts-constituting any specific offense."
The court overruled the objection, and defendant’s counsel excepted.
*343"We think both these exceptions were well taken, and it is unnecessary to consider the other questions argued. The information alleges no acts of the defendant or facts constituting the offense;, neither does it give us any idea of the acts of the officer at the time he alleges the respondent obstructed him, or in what manner the respondent made the resistance. Of these things the respondent should have had some information, before he could be legally called upon to make answer to a criminal charge. Conclusions will not be allowed to take the place of facts in an information charging the respondent with crime.
The conviction in this case must be set aside; and, as the information charges no crime against the respondent, he must be discharged.
■ The other Justices concurred.